Citation Nr: 1039985	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-10 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from December 1961 to October 
1976.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2009).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded this case in January 2009 and in June 2010 to 
obtain a medical opinion regarding the issue concerning service 
connection for left ear hearing loss.  A medical opinion was 
obtained pursuant to each remand, and both medical opinions are 
inadequate.  

The June 2010 Board Remand stated that 

The veteran's left ear hearing acuity was normal on 
service entrance in November 1961 and on reenlistment 
in August 1964.  However, during the veteran's October 
1976 service separation examination, a decrease in 
hearing acuity in the left ear was noted.  At that 
time, puretone thresholds, in decibels, were as 
follows:  


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
20
20
20
*
20
Left
20
20
20
*
20

Subsequent to service, although the March 1985 VA 
audiology evaluation also showed no evidence of left 
ear hearing loss for VA purposes, puretone decibel 
loss on VA examination in May 2006 was noted to be at 
or above 30 decibels in four of the five Hertz levels 
specified in 38 C.F.R. § 3.385, and the VA examiner 
concluded that the veteran had "a mild to severe 
degree [of] sensory [hearing loss] in the left ear."  

In providing a nexus opinion, the May 2006 VA examiner 
concluded that the veteran's left ear hearing loss was 
not related to his military service solely on the 
basis that there was no hearing loss noted on the 
veteran's October 1976 service separation examination; 
indeed, the examiner stated that the "values" on the 
service separation examination "indicated normal 
hearing across the frequency range 500 through [4000] 
Hertz bilaterally."  However, the puretone decibel 
thresholds documented on the veteran's October 1976 
examination report, as reproduced above, do in fact 
show a decrease in the veteran's left ear hearing 
acuity; thus, the VA examiner's opinion was based on 
an erroneous premise.  Additionally, and perhaps most 
critically, the Court of Appeals for Veterans Claims 
(Court) essentially concluded in Hensley v. Brown, 5 
Vet. App. 155 (1993), that even if hearing loss for VA 
purposes is not shown in service or at service 
separation, service connection for hearing loss can 
still be established if medical evidence shows that a 
current impaired hearing disability is actually due to 
incidents during service.  In Hensley, there was an 
"upward shift" in hearing loss over the course of 
the veteran's service, which is also true in the 
instant case.  Moreover, the VA examiner failed to 
account for the veteran's consistent denial of 
postservice occupational or recreational noise 
exposure, or any other environmental or familial 
factors.  Accordingly, a new VA opinion must be 
obtained to determine whether the veteran's current 
left ear hearing loss is related to the acoustic 
trauma sustained during his military service.  

The June 2010 remand also noted that 

An opinion was obtained in February 2009, but that 
opinion is inadequate.  Specifically, the examiner 
conceded the Veteran's exposure to acoustic trauma 
during service and indicated that the Veteran's 
tinnitus was most likely caused by or a result of that 
acoustic trauma.  Also, referring to the results of 
audiometric testing in March 1985, the examiner stated 
that, although the Veteran's left ear hearing on that 
examination at frequencies from 500 Hertz to 4000 
Hertz was normal, the data at 6000 Hertz and above was 
consistent with noise exposure.  However, the examiner 
then stated that "these data do not support a claim 
for hearing loss even 9 years after [his] leaving the 
service."  No explanation was provided for stating 
that "these data [on the March 1985 VA examination] 
do not support a claim" for service connection, after 
having noted that the data at higher frequencies were 
in fact evidence of noise exposure.  

The June 2010 remand directed the RO to 

forward the Veteran's claims file and a 
copy of this Remand to the same VA examiner 
who reviewed the file in February 2009, if 
possible, and obtain an opinion as to the 
etiology of the left ear hearing loss that 
was documented and diagnosed on VA 
examination in May 2006.  If the VA 
examiner who provided the opinion in 
February 2009 is no longer available, 
claims file must be forwarded to an 
examiner with appropriate expertise.  The 
examiner must indicate that both the claims 
file and the Remand were reviewed prior to 
formulating an opinion.  Following a review 
of the service and post-service treatment 
records, the examiner must state whether 
the Veteran's left ear hearing loss, as 
diagnosed on VA examination in May 2006, is 
related to the Veteran's military service.  
Information contained in the Veteran's 
service personnel records, including his 
service as an infantryman who served in 
combat, the objective medical findings in 
the service treatment records, the previous 
VA audiological evaluations and opinions 
currently of record, the Veteran's history 
of in-service noise exposure and no post-
service occupational or recreational noise 
exposure, and any other pertinent clinical 
findings of record, must be taken into 
account.  In particular, if the claims file 
is returned to the examiner who provided 
the February 2009 opinion, the examiner 
must state why, if the audiometric data 
noted for the left ear at 6000 Hertz and 
above on examination in March 1985 were due 
to the noise exposure during service even 
though the data at lower frequencies were 
normal, why the data on examination in May 
2006 did not also reflect noise exposure 
during service.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  

In July 2010, the file was referred to the same audiologist who 
had examined the Veteran in February 2009.  The examiner opined 
in July 2010 that the Veteran's left ear hearing loss was not 
caused by or a result of acoustic trauma during military service.  
As rationale for the opinion, the examiner stated that 

The entire c-file was reviewed.  The examiner 
acknowledges the veteran's combat military service and 
subsequent noise exposure.  However, there is evidence 
the exposure did not result in hearing loss.  Normal 
auditory threhsolds [sic] through 4000 Hz were present 
during military service and 9 years after military 
service.  There was no significant decrease in 
auditory thresholds during military service.  Left ear 
hearing loss for rating purposes was ruled out at 
separation.  There is no evidence acoustic trauma 
resulted in hearing loss during military service or 9 
years after military service.  The current hearing 
loss began at years [sic] after military service, from 
unknown etiology.  He did report some post military 
noise exposure to machinery noise, power tools and 
occasional recreational hunting.  Normal aging also 
contributed to the current hearing loss.  

The Board remanded the case in June 2010 specifically to have an 
examiner state why, if the audiometric data noted for the left 
ear at 6000 Hertz and above on examination in March 1985 were due 
to the noise exposure during service even though the data at 
lower frequencies were normal, why the data on examination in May 
2006 did not also reflect noise exposure during service.  The 
July 2010 examiner's opinion provides no such explanation and, 
further, states that there was no evidence of acoustic trauma 
during service, despite that same examiner having stated in 
February 2009 that "the [Veteran's] loss of hearing in the very 
high frequency range is indicative of cochlear damage and 
consistent with his military related noise exposure."  Moreover, 
the examiner then opined in February 2009 that "the impairment 
at 6 and 8k Hz, especially on the [left] side is indicative of 
tinnitus from acoustic trauma."  The examiner concluded that the 
Veteran's tinnitus was most likely caused by or a result of 
acoustic trauma.  

The VA audiologist in July 2010 did not comply with the Board's 
June 2010 remand, and the directives of the remand have not been 
accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following actions:

1.  The RO must forward the Veteran's 
claims file and a copy of this Remand to 
the same VA examiner who reviewed the file 
in July 2010, if possible, and obtain an 
opinion as to the etiology of the left ear 
hearing loss that was documented and 
diagnosed on VA examination in May 2006.  
If the VA examiner who provided the opinion 
in July 2010 is no longer available, claims 
file must be forwarded to an examiner with 
appropriate expertise.  The examiner must 
indicate that both the claims file and 
the Remand were reviewed prior to 
formulating an opinion.  Following a 
review of the service and post-service 
treatment records, the examiner must 
state whether the Veteran's left ear 
hearing loss, as diagnosed on VA 
examination in May 2006, is related to 
the Veteran's military service.  
Information contained in the Veteran's 
service personnel records, including 
his service as an infantryman who 
served in combat, the objective medical 
findings in the service treatment 
records, the previous VA audiological 
evaluations and opinions currently of 
record, the Veteran's history of 
in-service noise exposure and no post-
service occupational or recreational 
noise exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  In particular, if 
the claims file is returned to the 
examiner who provided the July 2010 
opinion, the examiner must state why, 
if the audiometric data noted for the 
left ear at 6000 Hertz and above on 
examination in March 1985 were due to 
the noise exposure during service even 
though the data at lower frequencies 
were normal, why the data on 
examination in May 2006 did not also 
reflect noise exposure during service.  
If the examiner cannot provide the 
requested opinion without resorting to 
speculation, it must be so stated, and 
the examiner must provide the reasons 
why an opinion would require 
speculation.  A complete rationale must be 
provided for any opinion expressed.  The 
report prepared must be typed.  

2.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

3.  After the above actions have been 
completed, the RO must readjudicate the 
issue of entitlement to service connection 
for left ear hearing loss.  If the benefit 
sought on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the Veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.  

4.  THE VETERAN'S APPEAL HAS BEEN 
ADVANCED ON THE BOARD'S DOCKET.  
THEREFORE, THIS CLAIM MUST BE AFFORDED 
EXPEDITIOUS TREATMENT.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

